FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2013 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A PRESS RELEASE YE 2012 ENERSIS ANNOUNCES CONSOLIDATED RESULTS FOR THE YEAR ENDED DECEMBER 31, 2012 Highlights for the Period Ø Operating revenues remained almost flat, showing a positive variation of 0.7% reaching Ch$6,577,677 million, mainly related to higher energy sales in distribution, partially offset by lower energy sales in generation due to lower average energy sale price. Demand for electricity continued showing important increases in every country: · Peru 5.9% · Chile 5.2% · Brazil 4.5% · Argentina 4.2% · Colombia 3.8% Ø Physical sales in distribution increased 3,552 GWh, or 5.1%, while in generation, physical sales increased 1,471 GWh, or 2.3%. Ø Another factor that helps to understand higher revenues is the addition of almost 360 thousand new clients, in our six distribution companies, more than offsetting the lower average sale price in generation. Ø Procurement and Services costs increased 5.0%, reaching Ch$ 3,717,125 million, due to Ch$92,512 million higher energy purchases costs, increased transportation cost of Ch$ 75,858 million, and higher fuel consumption of Ch$ 39,624 million. These higher costs are heavily influenced by more than three years of sustained drought in Chile. Ø The Company’s EBITDA decreased 6.8% during 2012, reaching Ch$ 1,982,924 million. Ø Financial result was Ch$ 216,189 million loss, 8.6% lower than in 2011. This better behavior is mainly explained by higher financial revenues of Ch$ 31,096 million. Ø Net Income before taxes decreased 2.1%, reaching Ch$ 1,305,453 milli on. Ø Taxes decreas ed by Ch$ 48,945 million, equivalent to 10.6%, due to lower tax effects over companies. Ø Net income increased 2,4%, reaching Ch$ 893,562 million. Ø Net income attributable to owners of the company increased 0,5% or Ch$ 1,879 million. Ø The diversified portfolio of Enersis Group allowed us to maintain a well balanced contribution to our EBITDA by business segment, • Distribution: 48% • Generation and Transmission: 52% Pg. 1 PRESS RELEASE YE 2012 Distribution Business Consolidated figures for the distribution businesses are detailed as follows: Ø Operating revenues remained in line compared to 2011, increasing 0.3% up to Ch$ 4,460,245 million. Ø Procurement and service costs were Ch$ 2,883,451 million, 0.7% lower than in 2011. Ø EBITDA in 2012 amounted to Ch$ 959,397 million, 2.1% higher than in 2011. Ø Energy sales by clients’ segment for each of our distribution companies were the following: % Physical Sales Chile Argentina Peru Brazil Colombia TOTAL Chilectra Edesur Edelnor Ampla Coelce Codensa Residential 26% 26% 42% 43% 37% 37% 38% 40% 34% 34% 34% 34% 35% 36% Industrial 22% 21% 8% 8% 19% 19% 11% 9% 14% 12% 7% 7% 13% 12% Commercial 28% 29% 26% 26% 22% 22% 18% 20% 19% 19% 16% 16% 22% 22% Others 24% 23% 25% 24% 22% 22% 32% 31% 33% 36% 43% 43% 30% 30% TOTAL 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% EBITDA in the Distribution business, by country, was as follows: In Chile, EBITDA grew by Ch$ 12,755 million, mainly explained by: Ø Higher operating margin of Ch$ 14,401 million, due to 5.5% higher physical sales, as a consequence of the increase in the economic activity and lower energy losses. In Argentina, EBITDA decreased by Ch$ 22,659 million, mainly explained by: Ø Increase of Ch$ 21,227 million in other fixed operating costs due to higher costs in inputs and services hired for grid repair. Ø Increase of Ch$ 9,731 million in higher personnel expenses, explained by salary increases under union agreements. Ø This was partially offset by higher energy sales revenues of Ch$ 41,302 million, due to a higher demand for electricity and higher average sale price. In Colombia, EBITDA increased by Ch$ 64,179 million, mostly as a result of: Ø The lower comparison base, due to the effect of the Colombian government equity tax reform, which implied recording in 2011 the entire tax payable during the period 2011-2014, which amounted to Ch$ 28,604 million. Ø Higher energy sales income of Ch$ 59,751 million, an 8.8% increase, explained by a 3.9% increase in physical sales due to higher demand and higher average energy sales price, expressed in Chilean pesos. Ø This was partially offset by higher procurement and service costs of Ch$ 29,240 million. In Peru, EBITDA increased by Ch$ 2,542 million as a result of: Ø Increase of Ch$ 14,596 million, or 12.3%, in operating margin, due to a 4.4% increase in physical sales and higher average energy sales price. Ø This was partially offset by an increase of Ch$ 8,599 million in personnel expenses, due to the one time effect of a provision reversal registered in 2011. In Brazil, EBITDA decreased by Ch$ 37,017 million as a result of: Ø Lower operating revenues in Coelce of Ch$ 38,450 million and in Ampla of Ch$ 13,341 million, due to a lower average energy sale price, partially offset by an increase of 10.1% and 5.8% respectively in physical sales. Pg. 2 PRESS RELEASE YE 2012 Ø This was partially offset by a decrease of Ch$ 49,499 million in other variable costs. Generation and Transmission Business Ø Operating revenues remained almost constant reaching Ch$ 2,727,263 million, a 1% increase when compared to 2011, due to greater physical sales that more than offset a lower average energy sale price. Ø Procurement and services costs increased by 14.6% to Ch$ 1,459,307 million as a result of increases in all of its lines, especially in energy purchases costs of Ch$ 86,625 million, fuel consumption costs of Ch$ 39,625 million and transportation expenses of Ch$ 34,857 million. Ø EBITDA amounted to Ch$ 1,036,719 million, 13.6% lower compared to 2011. Ø Consolidated electricity generation grew 3.1% to 58,694 GWh, basically explained by better performance in Colombia, Brazil and Argentina. Ø Consolidated physical sales increased 2.3% to 66,311 GWh, mainly because of Colombia, Argentina, Brazil and Peru. EBITDA in the Generation business, by country, was as follows: In Chile , EBITDA decreased by Ch$ 202,658 million, mainly due to: Ø Lower energy sale revenues of Ch$ 182,872 million due to a decrease in physical sales as a consequence of lower hydro availability and the end of Gasatacama contracts, as well as lower average energy sale prices as a result of reduced contracts indexing to marginal cost in Chile, coupled with the absence of RM88 revenues. Ø Higher fuel consumption costs of Ch$ 53,099 million, and higher transportation costs of Ch$ 31,731 million. Ø Higher energy purchases costs of Ch$ 11,349 million due to higher prices in the spot market. In Argentina , EBITDA decreased by Ch$ 21,469 million due to: Ø Lower operation revenues of Ch$ 47,625 million, as a consequence of a reduction in average energy sale prices in pesos, partly explained by the non-renewal of regulatory improvements obtained in 2010, which included a higher power payment to Costanera. Ø Higher personnel expenses of Ch$ 3,422 million mainly due to union agreements and larger personnel staff. Ø This was partially offset by lower fuel consumption cost of Ch$ 27,834 million due to lower thermal generation. In Colombia , EBITDA grew by Ch$ 85,355 million, mainly due to, Ø Increase in operating revenues of Ch$ 81,582 million due to a 8.3% increase in the average energy sale price in pesos, in line with a higher market price in Colombia, and an 7.9% increase in physical sales due to higher hydro generation. Ø Ch$ 43,533 million decrease in other fixed operating costs due to a lower comparison base as a consequence of the non-recurring effect of the equity tax imposed by the Colombian government, registered in the first quarter of 2011. Ø This was partially offset by higher procurement and services costs of Ch$ 36,205 million, mainly explained by higher energy purchases costs of Ch$ 19,705 million and greater fuel consumption costs of Ch$ 12.269 million due mainly to greater backup fuel supply requested by the authorities on the occasion of the Summit of the Americas, held in Cartagena in the first quarter of 2012. Pg. 3 PRESS RELEASE YE 2012 In Peru , EBITDA decreased by Ch$ 1,388 million due to: Ø Increase of Ch$ 15,387 million in personnel expenses due to a non-recurring effect registered in June 2011, which implied to reclassify a provision that originated a one-time benefit in personnel expenses. Ø Higher energy purchases costs of Ch$ 14,743 million and higher fuel consumption of Ch$6,107 million partly due to higher thermal generation with diesel as a consequence of maintenances in gas facilities. Ø The latter was partially offset by a Ch$ 42,283 million grow in operating revenues mainly explained by an 15.0% increase in average sale energy price and higher physical sales of 1.5%. In Brazil , EBITDA decreased by Ch$ 23,402 million due to: Ø Higher procurement and services costs of Ch$ 75,706 million, mainly explained by higher energy purchases costs of Ch$ 42,302 million, both, in Central Fortaleza and Cachoeira Dourada, and by higher other variable costs of Ch$ 37,613 million, explained mainly by the effect of a tax provisions reversal (PIS/COFINS) recorded over tolls in CIEN in the year 2011. Ø This was partially offset by higher energy sale revenues of Ch$ 40,605 million, due to higher thermal generation in Fortaleza and higher hydraulic availability in Cachoeira Dourada and the increase of Ch$ 14,556 million in other services revenues, reflecting the increase in toll charges in CIEN. Financial Summary Ø The average nominal interest rate decreased from 9.6% to 8.6%, mainly explained by a lower inflation rate in Chile and better rate conditions in the countries where we operate. Ø Liquidity, a key consideration in our financial management, continues to be in a very solid position, as shown below on a consolidated basis for Enersis, · Cash and cash equivalents US$ 2,196 million · Committed credit lines available US$ 573 million · Non-committed credit lines available US$ 1,607 million Ø Coverage and protection: In order to mitigate exchange rate and interest rate risks, Enersis has established strict internal rules to protect our cash flows and balance sheet from fluctuations in these variables. · Our exchange rate policy is based on cash flows and we strive to maintain a balance between US dollar indexed flows, and assets and liabilities in such currencies. In addition to this policy, we have contracted cross currency swaps for a total amount of US$ 1,470 million and forwards for US$ 28 million as of December 31, 2012. · In order to reduce financial results volatility due to changes in market interest rates, we seek to maintain an adequate balance in our debt structure. Thus, as of December 31, 2012, we have contracted interest rate swaps (from variable to fixed rates) for US$ 463 million. Pg. 4 PRESS RELEASE YE 2012 Market Summary Ø During 2012, the Chilean Stock Exchange’s main index, “IPSA”, showed a 3.0% increase. South American markets where the company operates recorded positive results: BOVESPA (Brazil): 7.4%; Merval (Argentina): 15.9%; COLCAP (Colombia): 16.6%, and ISBVL (Peru) : 13.4%. Ø In Europe, the main Stock Exchanges showed a mixed performance over the last 12 months: IBEX: -4.7%, UKX: 5.8% and FTSE 250: 22.5%. On the other hand, the U.S. market performed positively in line with its economic recovery: S&P 500: 13.4% and Dow Jones Industrial: 7.3% (all yields measured in local currency). Ø Enersis’ share price showed a small decrease in 2012, falling from Ch$182.6 in December 31, 2011 to Ch$175.8 in December 31, 2012, which represents a 3.7% decrease for the period. This change is mainly attributable to the impact of the capital increase process announced in July 25, 2012, the negative global economic scenario and the poor hydrology suffered in Chile. Ø On the other hand, Enersis’ ADR showed a positive performance during this year, passing from US$ 17.6 on December 31, 2011, to US$ 18.2 on December 31, 2012. Regarding our share price in Latibex, it rose 4,1%, from € 0.267 to € 0.278. Ø During 2012, Enersis was again among the most actively traded companies in the local market (Santiago Stock Exchange and Chilean Electronic Exchange), with a daily average trading volume of US$ 9.0 million. Source: Bloomberg Pg. 5 PRESS RELEASE YE 2012 Risk Rating Classification Information Key considerations, among others, for current risk rating of Enersis, are: · Its well diversified asset portfolio · Strong credit metrics · Adequate debt structure · Solid liquidity The Company’s geographic diversification in South America provides a natural hedge against different regulations and weather conditions. Most of Enersis’ operating subsidiaries are financially strong and have leading market positions in the countries where Enersis operates. Among the main events of the last months, we can highlight the following: Ø On January 15, 2013, Feller Rate ratified the “AA” local rating of Enersis’ bonds, shares and commercial papers program, also confirming the stable outlook. Ø On December 19, 2012, Fitch Ratings affirmed both ratings in local and foreign currency of Enersis of "BBB+", as well as its long-term rating on the national scale at 'AA (cl)'. The outlook is "stable". Ø On October 19, 2012, Standard & Poor's confirmed the international credit risk rating for Enersis of "BBB+" with stable Outlook. This took place on the occasion of the reviews of both Enel SpA and Endesa Spain in previous days, in which both credit risk ratings were affirmed with a downgrade in both Outlook from stable to negative, due to the downgrade applied to Spain. Ø On September 26, 2012, Humphreys assigned “AA” to Enersis local bonds, “AA/Level 1+” to the commercial papers program and “First Class Level 1” to the company’s shares. Ø On June 18, 2012, Moody's affirmed the “Baa2 with stable outlook” senior unsecured rating of Enersis. Current international risk ratings are: Enersis S&P Moody’s Fitch Corporate BBB+ / Stable Baa2 / Stable BBB+ / Stable Local ratings (for securities issued in Chile): Enersis Feller Rate Fitch Humphrey’s Shares 1 st Class Level 1 1 st Class Level 1 1 st Class Level 1 Bonds AA / Stable AA / Stable AA / Stable Pg. 6 PRESS RELEASE YE 2012 Table of Contents Distribution Business 2 Generation and Transmission Business 3 Financial Summary 4 Market Summary 5 Risk Rating Classification Information 6 Table of Contents 7 General Information 9 Simplified Organizational Structure 10 Consolidated Income Statement Analysis 11 Net Income 11 Net Financial Income 13 Sale of Assets 14 Taxes 14 Consolidated Balance Sheet Analysis 14 Assets Under IFRS 14 Book Value and Economic Value of Assets 17 Book Value and Economic Value of Assets 17 Liabilities and Shareholders’ Equity Under IFRS 18 Debt Maturity with Third Parties, Thousand US$ 20 Debt Maturity with Third Parties, Million Ch$ 20 Evolution Of Key Financial Ratios 21 Under IFRS 22 Cash Flow Received From Foreign Subsidiaries by Enersis, Chilectra and Endesa Chile 23 The Principal Risks associated to the activities of the Enersis Group 24 Argentina 29 Generation 29 Endesa Costanera 29 El Chocón 30 Distribution 31 Edesur 31 Brazil 32 Endesa Brasil 32 Generation 32 Cachoeira Dourada 32 Fortaleza (cgtf) 33 Transmission 34 CIEN 34 Distribution 34 Ampla 35 Coelce 36 Pg. 7 PRESS RELEASE YE 2012 Chile 36 Generation 36 Endesa Chile 36 Distribution 38 Chilectra 38 Colombia 39 Generation 39 Emgesa 39 Distribution 40 Codensa 40 Peru 41 Generation 41 Edegel 41 Distribution 42 Edelnor 42 Market Information 44 Equity Market 44 Conference Call Invitation 48 Disclaimer 49 Pg. 8 PRESS RELEASE YE 2012 General Information (Santiago, Chile, Wednesday, January 30, 2013.) Enersis S.A. (NYSE: ENI), announced today its consolidated financial results for the year ended December 31, 2012. All figures are in Chilean pesos (Ch$) and in accordance with International Financial Reporting Standards (IFRS). Variations refer to the period between December 31, 2011 and December 31, 2012. Figures as of December 31, 2012 are additionally translated into US$, merely as a convenience translation, using the exchange rate of US$ 1 Ch$ 479.96 for the Balance Sheet, and the average exchange rate for the period of US$ 1 Ch$ 486.59 for the Income Statement, Cash Flow Statements, Capex and Depreciation values. The consolidation includes the following investment vehicles and companies, a) In Chile: Endesa Chile (NYSE: EOC)
